       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 1 of 23




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                 :
                                          :
       v.                                 :        No. 3:18-cr-0022-2 (VLB)
                                          :
 TYRESE HARGROVE                          :
     Defendant.                           :        January 19, 2021
                                          :
                                          :
                                          :
                                          :
                                          :

 MEMORANDUM OF DECISION GRANTING DEFENDANT TYRESE HARGROVE’S
         MOTION FOR A REDUCTION OF SENTENCE, [Dkt. 958]

      Before the Court is Defendant Tyrese Hargrove’s motion for a sentence

reduction to provide for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). [Dkt 958]. Defendant seeks a modification of his sentence from

incarceration to home confinement based on his asserted risk of severe

complications   should    he   contract       COVID-19   while   incarcerated   at   FCI

Williamsburg. [Id.]. The Government opposes Defendant’s motion. [Dkt. 970]. For

reasons set forth below, the Court GRANTS Defendant’s motion.


                                    Background


      Mr. Hargrove was one of nineteen defendants arrested following an FBI

investigation into a crack cocaine trafficking operation in a residential area in New

Haven, Connecticut. [Dkt. 373 (Pre-Sentence Investigation Report) ¶¶ 9-10]




                                              1
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 2 of 23




(“PSR”).1 Mr. Hargrove pled guilty to one count of Conspiracy to Distribute, and to

Possess with Intent to Distribute, cocaine base, in violation of 21 U.S.C. §§ 846,

841(a) and (b)(1)(B). [Dkt. 306 (Order adopting Findings and Recommendations of

Magistrate Judge Richardson on plea)]. His unlawful activities in furtherance of the

conspiracy resulted in an attributed drug quantity corresponding to a guideline

calculation of at least 28, but less than 112 grams of cocaine base. [PSR ¶ 4].

Qualifying for a three-level reduction for acceptance of responsibility, Defendant’s

total offense level was 21. [PSR ¶ 34].


      Mr. Hargrove has an extensive criminal history, beginning with a juvenile

arrest at age 14. [PSR ¶ 27]. His first adult conviction came at age 17. [PSR ¶ 29].

He was 38 years old at sentencing and had spent 13 years in the custody of the

Connecticut Department of Correction for prior convictions. [PSR ¶ 44]; [Dkt. 750

(Sent. Hearing Audio) at 17:00-19:32]. The PSR correctly determined that Mr.

Hargrove’s past convictions established a criminal history category of VI under the

advisory sentencing guidelines, the highest criminal history category under the

Guidelines. [PSR ¶ 47]; [Dkt. 759]. Mr. Hargrove also has a significant history of

drug abuse, beginning at age 13 and culminating in daily, heavy use of cocaine at

the time of his arrest. [PSR ¶¶ 69-74].


      Taking all of the 18 U.S.C. § 3553(a) sentencing factors into account and

considering the entire record, the Court sentenced Mr. Hargrove to a guideline


1 At sentencing, the Court confirmed that the Defendant read the PSR and the
Defendant did not have any objections to the facts as presented in the PSR. [Dkt.
750 (Sent. Hearing Audio) 0:58-1:54]. The Court adopted the PSR as its finding of
fact. [Dkt. 759 (Sealed Statement of Reasons) at 1].
                                          2
        Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 3 of 23




sentence of 48 months of imprisonment, with a five-year term of supervised release

to follow. [Dkt. 755 (Crim. J.)].


       Mr. Hargrove previously moved pro se for a reduction of his sentence to

provide for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). [Dkt. 831].

The Court denied his pro se motion without prejudice because his motion was not

accompanied by any evidence that Defendant had a medical condition that places

him at a recognized risk of severe complications should he contract COVID-19.

[Dkt. 844].


       Several months later, after the pandemic worsened, Defendant’s counsel

filed a second motion for compassionate release. [Dkt. 958]. Mr. Hargrove argues

that his asthma, severe obesity, and pre-diabetes mellitus increases his risk of

serious illness if he contracts COVID-19. [Id. at 1]. Mr. Hargrove provides a letter

from Karen Jubanyik MD, Associate Professor at Yale University School of

Medicine, stating that she reviewed Mr. Hargrove’s medical records and opines that

he has multiple conditions which place him at grave risk from the virus. [Dkt. 958-

1 (Jubanyik ltr.)].


       The Court has reviewed Mr. Hargrove’s medical records, which have been

filed under seal. [Dkt. 962 (Sealed Med. R)]. He is now 39 years old. He is severely

obese, and his BMI was last measured at 44.48 kg/m2. [Id. at 19 (May 17, 2020 med.

note)]. He gained over fifty pounds while in custody. [Id. at 56 (290 lbs. in Feb. 2019,

and 283 lbs. in Apr. 2020), 225 (225 lbs. in Feb. 2018)]; see also [PSR ¶ 65](275 lbs.

during the Dec. 2018 presentence interview). He was prescribed a rescue albuterol


                                           3
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 4 of 23




inhaler and a daily corticosteroid inhaler for his chronic asthma. See [Dkt. 962

(June 19, 2020 med. note) at 9-10](listing both treatments as active medications).

He has pre-diabetes, undergoes diabetic foot examinations, and is prescribed

metformin. [Id.]; see also [id. at 24 (May 9, 2020 med note)](noting new diagnosis

of prediabetes and prescription for metformin based on high hemoglobin A1C

levels). He is also anemic. [Id. at 28 (May 9, 2020 med note)].


      At the time of sentencing, Mr. Hargrove was in state custody on a parole

violation stemming from the same conduct as the instant offense, beginning in

February 2018. The Court recommended that the Federal Bureau of Prisons

(“BOP”) credit Mr. Hargrove’s time served in state custody towards the calculation

of his federal sentence. [Dkt. 755 (Crim. J) at 2]. Defendant received state parole on

June 26, 2020, but was not physically transferred to federal custody until October

2020 because of pandemic-related restrictions on prisoner transports. [Dkt. 958

(Def. Mem. in Supp.) at 2]. Defendant was initially designated to FCI Schuylkill. [Id.].


      On August 25, 2020, Mr. Hargrove, through counsel, filed a request with the

warden of FCI Schuylkill that the BOP move for compassionate release on his

behalf based on his health risk attendant to the pandemic. [Id.]; See [Dkt. 958-2,

Def. Ex. C](memorializing earlier correspondence). The warden’s executive

assistant responded, indicating that Mr. Hargrove should make the request once

he is physically at FCI Schuylkill. [Dkt. 958 (Def. Mem in Supp.) at 2]. Defendant’s

counsel then sought relief from the counsel for the BOP’s Northeast Regional

Office, but the BOP’s counsel never responded. [Id. at 3]; see also [Dkt. 958-2, Def.

Ex. B]. Thereafter, Defendant’s counsel renewed his request to the warden of FCI

                                           4
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 5 of 23




Schuylkill on October 5, 2020. [Dkt. 958 (Def. Mem. in Supp.) at 3]; see also [Dkt.

958-2, Def. Ex. C]. Warden Scott Finley denied Defendant’s request in a letter dated

October 27, 2020. [Dkt. 958-2, Def. Ex. D.].


      The following month, Mr. Hargrove was transferred to the Federal Transfer

Center in Oklahoma City, then to USP Atlanta on December 10, 2020. [Dkt. 958 (Def.

Mem. in Supp) at 4]. Later that week, Defendant’s counsel wrote to the warden of

USP Atlanta, requesting that the BOP move for compassionate release on Mr.

Hargrove’s behalf. [Id.]; see also [Dkt. 958-2, Def. Ex. E.]. Defendant’s counsel was

then informed that Defendant was being transferred to FCI Williamsburg. [Dkt. 928

(Def. Mem. in Supp.) at 4].


      A review of the Bureau of Prison’s (“BOP”) Inmate Locator confirms that Mr.

Hargrove is now designated to FCI Williamsburg. See Inmate Locator Service, BOP

Registration       no.        25756-014,       Fed.    Bureau       of      Prisons,

https://www.bop.gov/inmateloc/, (Jan. 14, 2021). According to the BOP’s Inmate

Locator Service, his current release date is July 4, 2021. Id. Contrary to BOP’s

Inmate Locator, Defendant’s supplemental brief explains that Mr. Hargrove

physically remains at USP Atlanta because transportation between BOP facilities

was halted. [Dkt. 965 (Def. Suppl. Mem.) at 1-2]. When defense counsel asked staff

at FCI Williamsburg whether Mr. Hargrove was to be held at the medium-security

facility or the camp, the information could not be located in the facility’s computer

system. [Id. at 2]. Defense counsel’s historic efforts to communicate with staff at

the Federal Transfer Center and USP Atlanta have not been particularly fruitful: he



                                           5
        Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 6 of 23




made “20 calls on 10 separate days to [USP Atlanta], all but two calls went to hold

and then were disconnected.” [Dkt. 958 (Def. Mem. in Supp.) at 11, n. 22-23].


       Mr. Hargrove requests release to home confinement for his custodial

sentence. [Dkt. 958 (Def. Mem. in Supp.) at 11-12]. He proposes to reside, subject

to the terms of home confinement, with his wife, his three stepchildren, and his

sister-in-law in their single-family home in New Haven, Connecticut. [Id.]. He

proposes electronic monitoring, random drug testing, participation in drug

counseling, and, if and when possible, Support Court. [Id. at 12]. If released, Mr.

Hargrove’s wife would drive to FCI Williamsburg and drive them to their home in

New Haven. [Dkt. 965 (Def. Suppl. Mem.) at 3]. Mrs. Hargrove is a health care worker

and is tested for COVID-19 twice per week. [Id.]. She intends to take leave from

work and would be tested before she returns to work. [Id.]. Mr. Hargrove requests

the Court to “direct the BOP to test Mr. Hargrove and condition his release on a

negative test.” [Id.].


       The Court ordered the Government to address when the BOP anticipates

commencing COVID-19 vaccinations for inmates and the order of priority once

vaccinations commence. [Dkt. 961]. The Government filed a copy of the BOP’s

COVID-19 vaccine distribution plan, which includes the prioritization policies and

technical guidance on vaccine administration. [Dkt. 970-1], COVID-19 Vaccine

Guidance,     Fed.       Bureau   of   Prisons,   (Version   7.0,   Jan.   4,   2021) ,

https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. According to the

guidance document, BOP employees will be vaccinated before inmates in order to

reduce the likelihood of introducing the virus to a facility. Id. at 5. After all BOP

                                           6
          Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 7 of 23




employees at that institution are offered the vaccine, inmates will be offered the

vaccine by priority level. Id. Mr. Hargrove should be in the second inmate priority

group, which includes those inmates aged 65 years and older or those of any age

meeting one or more of the U.S. Centers for Disease Control and Prevention’s

(“CDC”) criteria for medical conditions that predispose a person to an increased

risk of severe illness, which includes severe obesity (BMI >40 kg/m2). Id. at 6.

Neither the Government nor the BOP clinical guidance document predicts when

inmates within the different priority levels and at different correctional institutions

will receive vaccinations. Based on current available data from the CDC, the BOP

has distributed 16,685 doses of the vaccine, consisting primarily of the first dose

of the two-dose series. COVID-19 Vaccinations in the United States, Ctrs. for

Disease       Control     and      Prevention,      https://covid.cdc.gov/covid-d ata-

tracker/#vaccinations (table last updated Jan. 15, 2021).


                                   Legal Standard


      “Federal courts are forbidden, as a general matter, to ‘modify a term of

imprisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute codifying the rule of finality

states:

      [T]he court ... upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may impose
      a term of probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of imprisonment),

                                          7
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 8 of 23




      after considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that ... extraordinary and compelling reasons
      warrant such a reduction ... and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).


      The specific provision under which Defendant seeks relief from his

sentence, the First Step Act of 2018 (as amended), imposes procedural

prerequisites to filing a motion for resentencing to provide compassionate release.

First Step Act of 2018, Section 603(b), Pub. L. 115-391, 132 Stat. 5194 (2018)

(amending 18 U.S.C. § 3582(c)(1)(A)). Previously, only the Bureau of Prisons

(“BOP”) could move for compassionate release and such motions were rarely filed.

United States v. Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020). The First Step Act

amendments were intended to address past inaction by the BOP by removing the

BOP as the sole arbiter of compassionate release, while still permitting the BOP to

weigh-in on a defendant’s request via the statute’s exhaustion of administrative

remedies requirement. See id. at 232; see also United States v. Gamble, No. 3:18-

CR-0022-4(VLB), 2020 WL 1955338, at *3 (D. Conn. Apr. 23, 2020)(explaining the

policy purpose behind the exhaustion requirement in this context).


      Recently, in Brooker, the Second Circuit held that since the BOP no longer

has exclusive authority to bring a motion for compassionate release, district courts

have the discretion to determine what constitutes “extraordinary and compelling”

circumstances outside of the outdated U.S. Sentencing Commission policy

statements when the defendant moves for compassionate release. 976 F. 3d at 234-

36. In short, the statute only requires courts to consider “applicable” statements


                                         8
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 9 of 23




issued by the U.S. Sentencing Commission and the relevant policy statement,

U.S.S.G. § 1B1.13, is no longer “applicable” because the policy statement refers

exclusively to a motion brought by the Director of the BOP. Id. at 235-36. In other

words, “[w]hen the BOP fails to act, Congress made the courts the decision maker

as to compassionate release.” Id. at 236. Therefore, courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release,” and not just those

delineated by the U.S. Sentencing Commission’s policy statement. Id. at 237.


      Consequently, the Court may grant a Defendant’s motion for compassionate

release if: (1) the Defendant has fully exhausted his administrative remedies or 30

days have passed from receipt of his request by the Warden, and (2) the Court finds

that, after considering the Section 3553(a) factors, that “extraordinary and

compelling reasons warrant” a reduction of his term of imprisonment.


      The defendant bears the burden of proving that he is entitled to a sentence

reduction. United States v. Gagne, 451 F. Supp. 3d 230, 234 (D. Conn. 2020). The

district courts have broad discretion in deciding whether to grant or deny a motion

for compassionate release. United States v. Gileno, 448 F. Supp. 3d 183, 186 (D.

Conn. 2020); see also § 3582(c)(1)(A) (“[T]he court…may reduce the term of

imprisonment...”).


      A. Whether Mr. Hargrove exhausted administrative remedies


      Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant must either “…fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to


                                        9
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 10 of 23




bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier.”

(emphasis added). Thus, a defendant need not exhaust all available administrative

appeals of the warden’s denial of the request, so long as defendant waits thirty

days before seeking judicial relief.


      Here, the parties and the Court agree that Defendant exhausted his

administrative remedies under 18 U.S.C. § 3582(c)(1)(A). [See 970 (Gov. Mem. in

Opp’n) at 11]. Mr. Hargrove established that he first requested that the BOP move

for compassionate release on his behalf on multiple occasions and he has waited

over 30 days before unilaterally seeking judicial relief. [Dkt. 958-2 (Def. Exs. B-E)].

The BOP has had the opportunity to review the factual basis for Defendant’s

requested sentence reduction, which is now properly before the Court.


      B. Whether “extraordinary and compelling reasons” exist to warrant a
         sentence reduction.

      Section 3582(c)(1)(A) does not define what constitutes “extraordinary and

compelling reasons” and, under Brooker, district courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.” 976 F.3d at 237. Mr.

Hargrove argues that his preexisting medical conditions, to wit, severe obesity with

a BMI of 44 kg/m2 , asthma, and pre-diabetes place him at a medically recognized

heightened risk of severe complications or death if he contracts COVID-19. [Dkt

958 (Def. Mem. in Supp.) at 9](quoting letter from Dr. Jubanyik). The Government

concedes that Mr. Hargrove’ severe obesity places him at risk of serious


                                          10
      Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 11 of 23




complications or death from the virus, which constitutes a sufficient basis for the

Court to find “extraordinary and compelling reasons” to modify his sentence. [Dkt.

970 (Gov. Mem. in Supp.) at 12-13].


      This Court and others have recognized that the prevention of infection from

COVID-19 may constitute “extraordinary and compelling” reasons to grant

compassionate release where the defendant has a medical condition recognized

by the CDC to heightened the risk of developing severe complications from COVID-

19, often in combination with other factors. See, e.g. United States v. Jepsen, 451

F. Supp. 3d 242, 245-47 (D. Conn. 2020) (granting motion for compassionate release

where defendant suffers from a compromised immune system and defendant had

less than eight weeks remaining on sentence); United States v. Miller, No. 3:15-CR-

132-2 (VLB), 2020 WL 3187348, at *5 (D. Conn. June 15, 2020)(granting motion for

compassionate release for severely ill defendant with less than three months

remaining on sentence).


      Courts considering defendants’ medical vulnerability from COVID-19

ordinarily look to the CDC’s guidance on at-risk health populations. See United

States v. Rivera, 466 F. Supp. 3d 310, 315 (D. Conn. 2020); see also, United States

v. Adams, No. 3:16-CR-86-VLB, 2020 WL 3026458, at *2 (D. Conn. June 4, 2020);

United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *5 (D.

Conn. Apr. 8, 2020). In determining whether a defendant’s medical vulnerability to

the virus constitutes “extraordinary and compelling” reasons for re-sentencing,

courts have considered a multitude of factors in factually intensive inquiries,

including: defendants’ age, the severity and documented history of their health

                                        11
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 12 of 23




conditions, defendants’ history of managing those conditions in prison, the

proliferation and status of infection at defendants’ facilities, and the proportion of

the term of incarceration that has been served. United States v. Brady, No. S2 18

CR. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020)(citations omitted).


      For the last several months, the CDC has classified underlying health

conditions that correlate to an increased risk of severe complications from

contracting COVID-19 into two categories; conditions that are known to cause an

increased risk of severe illness and those that might increase a person’s risk.

People with certain medical conditions, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated Dec. 29, 2020). The conditions listed are

regularly updated as the CDC reviews new scientific research. Id.


      Severe obesity, defined as having a BMI greater than 40 kg/m2, is among the

conditions that the CDC recognizes as increasing a person’s risk of severe illness

from coronavirus. Id. The custodial medical records readily establish that Mr.

Hargrove is severely obese, with a BMI last measured at 44 kg/m2 . [Dkt. 962 (Sealed

Med R.) at 19]. The Court considers this factor in light of Mr. Hargrove’s overall

health, age, and conditions at his place of incarceration. Compare to United States

v. Newton, No. 3:18-CR-0022-8(VLB), 2020 WL 6784267, at *5-6 (D. Conn. Nov. 18,

2020)(26-year-old defendant’s marginal obesity and well controlled asthma did not

constitute “extraordinary and compelling” reasons for release in light of his overall

health, age, and conditions at his place of incarceration) and United States v.

Henderson, No. 3:19-CR-00030(VLB), 2020 WL 7321403, at *5-6 (D. Conn. Dec. 11,

                                         12
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 13 of 23




2020)(declining to find “extraordinary and compelling” reasons for release of 26-

year-old defendant based on confirmed diagnosis of asthma and assertion that

defendant is obese based on counsel’s calculation of BMI).


      The medical records suggest that, notwithstanding the fact that Mr. Hargrove

is 39 years old, his overall health has declined while in custody. He has gained and

lost weight; and on balance gained a significant amount of weight. While his

medical records do not explicitly state he has been diagnosed with Type 2 diabetes,

he undergoes diabetic foot examinations and is prescribed metformin, an

important medication for the treatment of Type 2 diabetes. See generally

Metformin,      U.S.      Nat’l     Lib.        of   Med.:      MEDLINE        PLUS,

https://medlineplus.gov/druginfo/meds/a696005.html (last visited Jan. 15, 2021).

Consequently, the Court finds the fact that he is being monitored and treated for

diabetes means he has the vulnerability to COVID-19 that a person diagnosed with

the condition would have.


      Mr. Hargrove’s diagnosed asthma is treated with both an albuterol rescue

inhaler and a daily corticosteroid inhaler, both of which may be additional risk

factors for severe illness if Mr. Hargrove were to contract the virus. See People with

certain medical conditions, Ctrs. for Disease Control and Prevention (recognizing

that adults of any age with moderate to severe asthma or an immunocompromised

state, including use of corticosteroids or use of other immune weakening

medicines, might be at a heightened risk for severe illness).




                                           13
      Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 14 of 23




      The Defendant is approaching middle age, which, statistically bears an

increased likelihood of hospitalization and death as compared to adults age 18-29.

COVID-19 Hospitalization and Death by Age, Ctrs. for Disease Control and

Prevention,https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-

discovery/hospitalization-death-by-age.html (last updated Aug. 18, 2020)(adults

age 30-39 are twice as likely to require hospitalization and four times as likely to

die from the virus compared to younger adults). Here, based on the CDC’s guidance

and a careful review of Mr. Hargrove’s medical records, the Court finds that he is

more vulnerable to severe complications or death if he contracts COVID-19.


      The virus is present at his current place of imprisonment, USP Atlanta, and

the prison where the BOP plans to transfer him, FCI Williamsburg. At USP Atlanta,

30 inmates are currently positive for the virus, one inmate died, and 84 have

recovered.     BOP      COVID-19      Cases,     Fed.      Bureau        of   Prisons,

https://www.bop.gov/coronavirus/index.jsp (table last updated Jan. 16, 2021). At

FCI Williamsburg, 30 inmates are currently positive for the virus, one inmate died,

and 100 have recovered. While both prisons are large, the active and historic

infection rate is significant and above the State of Connecticut as a whole. See

Population         Statistics,       Fed.         Bureau            of        Prisons,

https://www.bop.gov/mobile/about/population_statistics.jsp     (table last updated

Jan. 7, 2021); see also US COVID-19 Average Daily Case Rate in Last 7 Days, by

State/Territory (cases per 100K), Ctrs. for Disease Control and Prevention

https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days            (last

updated Jan. 18, 2021). Thus, considering the Defendants’ specific circumstances,


                                        14
           Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 15 of 23




the prevalence of the virus at the facilities where he is to be incarcerated weighs in

favor of finding extraordinary and compelling circumstances.


       The final issues for the Court to consider in determining whether

extraordinary and compelling reasons exist for a sentence reduction is the

availability of a vaccine and the proportion of the Defendant’s sentence already

served.


       Two highly effective vaccines against the coronavirus are now approved for

emergency use. COVID-19 Vaccine Guidance, Fed. Bureau of Prisons. Vaccination

from the virus would undercut the argument that release to home confinement to

prevent him from contracting the virus constitutes “extraordinary and compelling”

reasons to modify his sentence. Prioritization of inmates and other persons living

in congregate settings means that an imprisoned defendant may receive a vaccine

before they otherwise would receive the vaccine if released. Based on the BOP

vaccination guidance filed by the Government, it is unlikely that he will receive a

vaccine from the BOP if the Court releases him to home confinement:


       Inmates admitted to quarantine with mandatory release/transfer dates (e.g.,
       full term releases or court-ordered transfers) may be considered for
       vaccination on a case-by-case basis. In situations where there is time to
       complete the multi-dose vaccine series prior to the inmate’s departure,
       vaccination may proceed. However, if there is insufficient time to complete
       all doses, the COVID-19 vaccine series should not be started with the first
       dose unless continuity of care for the second dose can be assured at the
       receiving location (e.g., community or other correctional jurisdiction).
Id. at 6

       The BOP has not indicated when vaccination of inmates will commence, and

the Court cannot predict when Mr. Hargrove could receive both vaccinations. Given


                                         15
      Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 16 of 23




the uncertainty, the potential availability of the vaccine does not undercut Mr.

Hargrove’s argument that “extraordinary and compelling” reasons exist to warrant

his release now.


      Finally, and significantly, the limited duration remaining on Defendant’s

sentence is another consideration favorable to his motion for release. See, e.g.

Rivera, 466 F. Supp. 3d at 317 (D. Conn. 2020)(granting compassionate release

where defendant served 90% of his custodial sentence); Jepsen, 451 F. Supp. 3d at

246 (D. Conn. 2020)(granting compassionate release where immunocompromised

defendant had eight weeks remaining on a nine month sentence); but see

Henderson, 2020 WL 7321403, at *7 (denying compassionate release for a

defendant who, although nearing the conclusion of his sentence, committed a

serious disciplinary infraction the day after he requested that the warden move for

compassionate release on his behalf).


      Mr. Hargrove has served over 43 months of the 48-months of imprisonment

that the Court imposed. Mr. Hargrove received his last disciplinary ticket before his

arrest for the instant offense, meaning that he has served his current sentence

discipline-free. [Dkt. 958-3 (Conn. Dept. of Correction Disciplinary Records) at 6].


      Accordingly, the Court finds that the combination of Mr. Hargrove’s

recognized medical vulnerability to COVID-19, the proliferation of the virus at his

facility and the facility where he is about to be transferred, the absence of any

prediction as to when he may receive the vaccine, and the fact that he has served




                                         16
      Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 17 of 23




most of his sentence, and has done so without any disciplinary issues, constitute

“extraordinary and compelling” reasons for a reduction in sentence.


      The next step in the analysis is consideration of the purposes of sentencing

as set forth in § 3553(a) before determining whether a reduction of his sentence is

warranted.


      C. Whether a reduction of Mr. Hargrove’s sentence is warranted after
         considering the § 3553(a) sentencing factors
      Although the Government concedes that Mr. Hargrove exhausted his

administrative remedies and that his medical vulnerability to severe complications

from the virus constitutes an “extraordinary and compelling” reason sufficient to

reduce his sentence, it argues that Mr. Hargrove is a danger to the community

under U.S.S.G. § 1B1.13(2) and a reduction of his sentence would be inconsistent

with the purposes of sentencing. [Dkt. 970 at 13-14].


      Before considering the balance of the § 3553(a) sentencing factors, it bears

mentioning that the requirement that the Court determine that “…(2) the defendant

is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g)” is not a separate dimension of analysis for compassionate

release motions if the motion is brought by the Defendant, rather than the BOP.

The requirement for the Court to evaluate dangerousness is contained in the U.S.

Sentencing Commission’s policy statement, not the First Step Act, as amended.

See Brooker, 976 F.3d at 231-32. Nevertheless, the arguments raised by the

Government as to Mr. Hargrove’s dangerousness are relevant for considering “the

nature and circumstances of the offense and the history and characteristics of the


                                        17
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 18 of 23




defendant,” § 3553(a)(1), and “to protect the public from further crimes of the

defendant[,]” § 3553(a)(2)(c).


      The Government argues that Mr. Hargrove has 15 prior convictions,

including a prior conviction for assault, a prior conviction for escape from custody,

three prior firearms convictions, and three prior drug-trafficking convictions. PSR

¶¶ 29-43. Mr. Hargrove also received several disciplinary tickets while serving prior

state sentences. [Dkt. 970 (Gov. Mem. in Opp’n) at 14]. Mr. Hargrove engaged in

the instant offense while on state parole for firearms and drug offenses. [PSR ¶¶

43, 46]. The Government argues that “[p]lainly put, Hargrove is in jail now because

he is a repeat offender who is a danger to the community, and because he has been

an undeterred danger to the community since 1999, when he was first convicted of

a drug-trafficking offense.” [Dkt. 970 at 14].


      In reply, Mr. Hargrove argues that his conditions of confinement are

particularly harsh while subject to COVID-19 quarantine, which he acknowledges

is for inmate and staff safety. [Dkt. 971 (Def. Repl. Br.) at 1-2]. Defendant’s brief

states that “quarantined inmates [are] confined to their cells 24 hours a day, four

days a week and permitted to leave their cells for only two to three hours a day,

three days a week.” [Id.]. Mr. Hargrove has been continually quarantined since

leaving FCI Schuylkill because the BOP continued to transfer him. [Id.]


      The Defendant argues that the Government’s argument about his criminal

history and dangerousness would have greater force if he was further from his

release date. [Id. at 2]. In particular, Mr. Hargrove’s counselor advised defense


                                          18
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 19 of 23




counsel that Defendant may be released to a half-way house within 90-days of his

scheduled release date, at which time he would have more liberty than under his

proposed conditions of house arrest. [Id. at 2].


   The Court agrees with the Government that Defendant’s criminal history is

troubling. However, the Court cannot conclude that the purpose of sentencing

would be fulfilled by imprisoning Mr. Hargrove for the few months remaining on his

sentence under current pandemic conditions and considering the serious risk to

his health. The Court concludes that, given the circumstances presented in this

case, 43 months of imprisonment is a just punishment for the offense and reflects

the seriousness of the offense. The Court also finds that recidivism is less likely

because Defendant’s risk of infection during the pandemic requires him to limit the

scope of his interactions with others. Defendant is older now and the custodial

sentence, particularly under quarantine conditions while in federal custody, is

more likely to have a deterrent effect. Additionally, he will be on supervised release

and the Court would be disinclined towards leniency should he prove the Court’s

faith in him was misplaced by violating a condition of release.


      Finally, at sentencing, the Court recognized that Mr. Hargrove had a serious

and previously unmet need for drug rehabilitation and recommended him for the

BOP’s RDAP program. [Dkt. 755 (Crim. J)]. Almost all of the time Defendant spent

in federal custody has been under quarantine conditions, with limited rehabilitative

programing. The Court cannot conceive of any rehabilitative value the five

remaining months of imprisonment would provide Mr. Hargrove.



                                         19
      Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 20 of 23




      Mr. Hargrove’s potentially still untreated drug addiction, long history of

recidivism, and prior convictions for offenses showing both disrespect for the law

and a proclivity for firearms gives the Court great pause. However, Mr. Hargrove is

not receiving substance abuse or cognitive behavioral therapy while in custody

and thus these rehabilitative purposes of sentencing are not being fulfilled. Mr.

Hargrove would benefit more from release and participation in Support Court and

therapy in the community than a few more months of warehousing in prison.


      Notably, Mr. Hargrove was able to maintain employment when he was sober.

[PSR ¶ 81]. He was also married shortly before his incarceration and his wife has

demonstrated a commitment to supporting him, as evidence by her involvement in

planning for his potential release. [PSR ¶¶ 60-92]; [Dkt. 965 (Def. Suppl. Mem.) at

3]. This positive support system, coupled with electronic location monitoring, and

drug and therapeutic treatment reinforced by random drug screenings, are

sufficient to protect the public during the short period that Mr. Hargrove would have

otherwise been imprisoned.


      In conclusion, after considering “the factors set forth in section 3553(a) to

the extent that they are applicable,” the Court finds that “extraordinary and

compelling” circumstances warrant a reduction of Defendant’s sentence to release

him to home confinement.




                                         20
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 21 of 23




                                    Conclusion


      For the aforementioned reasons, the Court GRANTS Defendant’s motion for

a reduction of his sentence to provide compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A).

      That provision provides that the Court “…may impose a term of probation or

supervised release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment.”         (parenthetical omitted). In

accordance with this provision, the Court imposes a term of supervised release

commencing from his release from BOP custody through his previously scheduled

discharge date, July 4, 2021, at which point the Defendant will begin his five year-

term of supervised release imposed at sentencing.

      The Court imposes the mandatory, the standard, and special conditions of

supervised release pronounced at sentencing for this additional term of supervised

release. In addition, Defendant shall observe Support Court in New Haven weekly

starting the second Wednesday following his release and consider applying to

become a Support Court participant. Considering Mr. Hargrove’s criminal history,

the Court will impose electronic location monitoring as an additional condition of

release to run through July 4, 2021. The Defendant will be permitted to leave the

premises for medical appointments, including drug rehabilitation, if he informs and

gets prior approval from his supervising Probation Officer no later than 72 hours

before the scheduled appointment.

      Mr. Hargrove shall be released by the BOP to the custody of his wife, Lacey

Bland Hargrove. Mrs. Hargrove will transport him to Connecticut. Upon Mr.


                                        21
       Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 22 of 23




Hargrove’s arrival in Connecticut, he shall immediately contact the U.S. Probation

Office to inform his supervising probation officer of his arrival and to make

arrangements to install the electronic monitoring device deemed appropriate by

the supervising Probation Officer. Defense counsel shall undertake all reasonable

efforts to facilitate communication between Defendant, Mrs. Hargrove, the U.S.

Probation Office, Support Court and the BOP.

      The Court declines to order the BOP to test Mr. Hargrove for COVID-19 as a

condition of release. The Defendant cites no authority for the Court to enter such

an order. The Court strongly recommends that the BOP test Mr. Hargrove prior to

releasing him to his wife’s custody in order to assure her safety and the safety of

the public.

      Finally, two words of caution. First, the reduction of Defendant’s sentence

from a period of incarceration to home confinement is intended to mitigate against

the potentially catastrophic health consequences should he contract COVID-19.

The Court will not entertain motions to modify his conditions of supervised release.

Second, Mr. Hargrove should note that the leniency shown by the Court at

sentencing and again in consideration of his motion for compassionate release is

unlikely to be shown a third time if he betrays the Court’s trust by violating any

term of supervised release, irrespective of its severity or any asserted health risks

attendant to incarceration.

      Lastly, the Defendant’s motion expressed an interest in applying for Support

Court. The Court encourages Mr. Hargrove to apply as it would reinforce his

avowed desire to rehabilitate himself.



                                         22
      Case 3:18-cr-00022-VLB Document 972 Filed 01/19/21 Page 23 of 23




      An amended criminal judgment will enter.



                                            IT IS SO ORDERED

                                            _______/s/_______________

                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut this January 19, 2021




                                       23
